Case 2:20-cv-00014-JPJ-PMS Document 74-2 Filed 09/16/21 Page iof1 Pageid#: 473

Date: Sep 16, 2021 at 5:01 PM
From: mscottw <mscottw@masonlive.gmu.edu>

To: Matt Hardin <matthewdhardin@gmail.com> , Pamela Sargent <pamelas@vawd.uscourts.gov> ,
robinb@vawd.uscourts.gov <robinb@vawd.uscourts.gov>

Ce: Whitney Thurman <whitneyt@guynnwaddell.com> , christopherd@guynnwaddell.com

<christopherd@guynnwaddeli.com>
Subject: Re: Scott v. Wise Co. Dept. of Social Services et al. (Case No. 2:20-cv-00014-JPJ-PMS)

Also take note that Mr. Hardin's claim inserted into his illegal proposed Order stating that an Appeal's
court denied a request for an Appeal bond (citing 18-1140) is erroneous and not factual. That case was
for a Writ of Mandamus, accidentally filed in the wrong appeals court. it had nothing to do with an Appeal
Bond.

After another reading of his proposed illegal Order, | see a number of additional illegal items inserted into
the illegal proposed Order. There is no legal basis for trying to dissuade a litigant from appealing with the
language that Mr. Hardin crafts.

Nevertheless, Mr. Hardin's proposed Order is illegal and | will take proper legal action on my part,
including but not limited to reporting to the VA Bar Association, for lying in a pleading about me (re: 18-
1140), and for constructively creating an illegal Order. This | will do if it is granted in violation of the law
which grants me the constitutional and legal right to proceed without an appeal bond since | have been
granted leave to proceed in forma pauperis (docket #3).

Sincerely,

Melinda Scott

Melinda Scott

PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu
540-692-2342

From: Matt Hardin <matthewdhardin@gmail.com>
Sent: Thursday, September 16, 2021 2:19 PM

To: Pamela Sargent <pamelas @vawd.uscourts.gov>; robinb @vawd.uscourts.gov <robinb@vawd.uscourts.gov>

Ce: mscottw <mscottw@masonlive.gmu.edu>; Whitney Thurman <whit neyt@guynnwaddell.com>;
christopherd @guynnwaddell.com <christopher: nnw. ll.com>

Subject: Re: Scott v. Wise Co. Dept. of Social Services et al. (Case No. 2:20-cv-0001 4-JPJ-PMS)

Good afternoon,

Pursuant to Judge Sargent’s Practices and Procedures, | am attaching a proposed order in the above-referenced matter.
Thank you,

Matthew D. Hardin

1725 I Street NW, Suite 300

Washington, DC 20006
Phone: (202) 802-1948

Email: MatthewDHardin@protonmail.com

Show More
